[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                     MARCH 7, 2008
                                                  THOMAS K. KAHN
                            No. 07-11556
                                                       CLERK
                         Non-Argument Calendar
                       ________________________

                   D. C. Docket No. 06-14075-CV-DLG

RANDALL P. HUTCHINS,


                                                  Petitioner-Appellant,

                                  versus

SECRETARY FOR THE DEPARTMENT
OF CORRECTIONS,
Walter A. McNeil,

                                                  Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (March 7, 2008)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
       Randal P. Hutchins, a Florida prisoner, appeals the district court’s dismissal

of his petition for writ of habeas corpus as time-barred pursuant to 28 U.S.C. §

2254. Hutchins pled guilty to one count of possession of child pornography with

intent to promote and was sentenced to fifteen years’ probation. He later violated

his probation, and, as a result, he was sentenced to seven years’ imprisonment.

The district court denied Hutchins’s habeas petition as time-barred, but it relied on

Rainey v. Sec’y for Dep’t of Corrs., 443 F.3d 1323 (11th Cir. 2006), which we

overruled in Ferreira v. Sec’y, Dep’t of Corrs., 494 F.3d 1286, 1292-93 (11th Cir.

2007).1

       We granted a certificate of appealability (“COA”) on the single issue of

whether, in light of Ferreira, the district court erred in determining when

Hutchins’s judgment became final under 28 U.S.C. § 2254(d)(1)(A). We have

chosen, however, to expand the COA to include the merits of Hutchins’s habeas

petition because, even if we conclude that the petition was timely under Ferreira,

we must affirm the district court’s alternative merits-based denial of Hutchins’s

petition.

       In his habeas petition, Hutchins alleges that his trial counsel was ineffective

for failing to explicitly define and advise him of a statute of limitations defense


       1
        In Ferreira we applied the Supreme Court’s recent holding in Burton v. Stewart, —
U.S. —, 127 S. Ct. 793, 166 L. Ed. 2d 628 (2007).

                                              2
prior to advising him to waive that defense and plead guilty. Hutchins’s voluntary

guilty plea, however, waived any ineffective assistance of counsel claim.

      Under Wilson v. United States, 962 F.2d 997 (11th Cir. 1992) (per curiam), a

knowing and voluntary guilty plea waives all constitutional challenges to a

conviction. Id. at 997. The transcript from the change of plea hearing shows that

Hutchins was present when the prosecutor informed the court that Hutchins was

pleading guilty to a charge that was filed after the statute of limitations had

expired. Hutchins indicated, moreover, that he had discussed the case with his

attorney, was satisfied with his attorney’s advice, and understood that he was

giving up his right to a jury trial. Hutchins further indicated that no one had

threatened or forced him to plead guilty, and he expressly waived a statute of

limitations challenge at the hearing. As the district court concluded, Hutchins

cannot reasonably argue that, had he been better informed concerning the statute of

limitations for the count to which he pled guilty, he would have gone to trial and

faced all of the 148 counts of child pornography for which he was charged.

      It is clear that Hutchins knowingly and voluntarily pled guilty to the offense

for which he was convicted. He thus waived any ineffective assistance of counsel

claim. Accordingly, we affirm the district court’s denial of his habeas petition.

AFFIRMED.



                                           3